*501On Rehearing
LIVINGSTON, Chief Justice.
The application for rehearing in this cause is granted, the decree heretofore rendered on April 26, 1951, affirming in part and in part reversing and rendering the decree of the Circuit Court is hereby-set aside and vacated, and the decree of the Circuit Court is reversed and annulled and the cause is remanded to the Circuit Court for further proceedings therein on the authority of State of Alabama v. Southern Saw Service, Inc., Ala.Sup., 55 So.2d 828.
FOSTER, LAWSON, SIMPSON and STAKELY, JJ., concur.
BROWN, J., dissents.